CULPEPPER, Judge.
Defendant, Johnny Ray Price, pleaded guilty to one count of simple burglary and one count of aggravated battery. These matters were consolidated at trial and on appeal, and a separate opinion will be rendered this date in State v. Price, 461 So.2d 562 (La.App. 3d Cir.1984), the matter dealing with the simple burglary. This appeal, No. CR84-153, arises from the charge of aggravated battery.
In accordance with a plea agreement, the State agreed to drop other charges of theft and burglary, and also agreed not to bill the defendant as a habitual offender. The defendant was sentenced to a term of eight years at hard labor on the charge of aggravated battery, and nine years at hard labor on the charge of simple burglary. The sentences were ordered to be served consecutively. Defendant appeals, complaining that the sentences are excessive and that the trial judge did not comply with the sentencing requirements of LSA-C.Cr.P. 894.1. We affirm.
The transcript of sentencing in these matters reveals that the trial judge not only properly considered the factors set out in Article 894.1, but he articulated each one. The court noted in particular that the defendant was a prior felony offender and was ineligible for probation. In any event, the defendant had previously been afforded probation which he did not complete successfully. The court also noted defendant’s freedom from emotional or health problems, his poor employment and school record, his extensive prior criminal history, and his lack of any dependents who would suffer hardship from his confinement. Our *562review of the sentencing hearing reveals that the trial court more than adequately complied with the requirements of Article 894.1, and gave proper consideration to the factors to be considered under that article.
We are also of the opinion that the trial court did not abuse its broad sentencing discretion in imposing a total term of 17 years at hard labor. All factors articulated by the trial judge indicate that a substantial sentence was appropriate for this defendant. We note that the charges to which defendant pleaded guilty exposed him to a total sentence of 22 years, and the sentence imposed was somewhat less than that.
For the above reasons, the sentence of the defendant in this matter is affirmed.
AFFIRMED.